Citation Nr: 0605626	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-34 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.  He died in March 2002.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in December 2002 and 
February 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran died in March 2002 from metastatic malignant 
melanoma to the brain.

3.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

4.  Metastatic malignant melanoma to the brain is not a 
disease for which a presumption of service connection is 
provided under the law based on exposure to herbicides in 
service.

5.  Metastatic malignant melanoma to the brain was not shown 
in service, is not the result of a disease or injury incurred 
in service, and is not otherwise related to service; a 
malignant tumor or brain tumor was not manifested within one 
year of service discharge.

6.  The veteran did not die from a service-connected 
disability.

7.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

8.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005); See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the appellant filed her claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits in April 2002 
and the initial unfavorable decisions were issued in December 
2002 and February 2003, after she had been advised of VA's 
duties to notify and assist in an April 2002 letter in 
accordance with Pelegrini, supra.  

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA informed the appellant in the April 2002 
VCAA letter of the information and evidence that is necessary 
to substantiate her claims.  Specifically, she was advised 
that, in order to establish service connection for the cause 
of the veteran's death, the evidence must show the veteran's 
cause of death is related to an injury, disease, or other 
event in service.  Also, the appellant was notified that, in 
some cases DIC may be paid even if the veteran's death was 
not service-connected if the evidence shows that the veteran 
was continuously rated totally disabled due to service-
connected conditions for a period of at least 10 years 
immediately preceding death, or, the veteran was continuously 
rated totally disabled due to service-connected conditions 
for a period of at least five years from the date of military 
discharge.  

In addition, VA informed the appellant in the April 2002 
letter about the information and evidence that VA would seek 
to provide.  Specifically, she was advised that VA would make 
reasonable efforts to obtain evidence necessary to support 
her claims, to include medical records, employment records, 
or records from other Federal agencies.  The appellant was 
further notified that VA would obtain service medical 
records, other military records, and any identified medical 
records from the veteran's doctors.  The letter also informed 
the appellant that VA would attempt to obtain private records 
if she completed and returned VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for each provider.  

VA also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, in April 
2002, the appellant was notified that she should supply 
adequate identifying information for any records she wished 
VA to obtain and that it was still her responsibility to 
support her claims with appropriate evidence.  She was also 
requested to inform VA of the name of the person, agency, or 
company who has relevant records, the address of such person 
or facility, the approximate time frame covered by the 
records, and the condition for which treatment was sought, in 
the case of medical records.  Additionally, as indicated 
previously, the letter advised the appellant that VA would 
attempt to obtain private records if she completed and 
returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  

Although the appellant may not have been specifically 
informed of the "fourth element," i.e., to provide any 
evidence in her possession that pertains to the claims, the 
Board finds that she was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claims.  The 
April 2002 letter to the appellant clearly explained what 
evidence was necessary to substantiate her claims and asked 
her to provide information about records the VA could obtain.  
Moreover, VA has also informed the appellant in the December 
2002 and February 2003 rating decisions, the October 2003 
statement of the case, and the June 2005 supplemental 
statement of the case of the reasons for the denial of her 
claims and, in so doing, informed her of the evidence that 
was needed to substantiate those claims.  Moreover, the 
October 2003 statement of the case specifically advised the 
appellant of VA's duties to notify and assist under 38 C.F.R. 
§ 3.159, with reference to the relevant VCAA cites in the 
United States Code.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  As such, for the 
foregoing reasons, the Board concludes that the appellant has 
been afforded appropriate notice under the VCAA.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  As relevant, the veteran's service 
medical records and private medical records pertinent to the 
veteran's fatal metastatic malignant melanoma to the brain 
are contained in the claims file and were reviewed by the RO 
and the Board in connection with the adjudication of the 
appellant's claims.  Moreover, the Board finds that a current 
VA opinion to determine whether the veteran's cause of death 
is etiologically related to service is not necessary to 
decide the claims.  As the veteran's service medical records 
are negative for complaints, treatment, or diagnosis 
pertinent to metastatic malignant melanoma to the brain, any 
current medical opinion linking such disability to the 
veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the appellant decades 
following the veteran's discharge from service.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  VA has also assisted 
the appellant throughout the course of this appeal by 
providing her with a statement of the case in October 2003 
and a supplemental statement of the case in June 2005, which 
informed her of the laws and regulations relevant to her 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

II.  Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).    Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The appellant contends that the veteran's fatal metastatic 
malignant melanoma to the brain is a result of exposure to 
Agent Orange when the veteran served in Vietnam while on 
active duty in the military.  As such, she claims that she is 
entitled to service connection for the cause of the veteran's 
death.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of skin or brain lesions.  
Metastatic malignant melanoma to the brain was not shown in 
service.  The veteran's separation examination, conducted in 
October 1971, reflects that his skin and neurologic system 
were normal.  

Post-service medical records from Akron General Medical 
Center and the Wooster Community Hospital show a diagnosis of 
metastatic malignant melanoma to the brain.  Specifically, a 
February 2002 record reflects that the veteran complained of 
headaches, shaking, and feeling very anxious.  It was noted 
that the veteran had been having intermittent headaches.  He 
indicated that they were not terrible headaches but had been 
persistent.  The veteran also reported having some shaking 
episodes recently.  As such, a CT scan was ordered which 
showed multiple brain masses.  Another February 2002 record 
shows that the veteran presented with headaches, nausea, and 
vomiting and was found to have multiple brain lesions on a CT 
scan.  Biopsy revealed metastatic amelanotic melanoma.  A 
letter also dated in February 2002 reflects that, by history, 
the veteran had an episode of a panic attack while driving 
approximately six months previously and underwent a cardiac 
evaluation, which was negative.  He subsequently developed a 
headache and anxiety.  The veteran was found to have multiple 
brain lesions.  

In March 2002, a CT scan of the head showed multiple brain 
metastases.  There was no obvious primary on physical 
examination.  CT scans of the chest, abdomen, and pelvis were 
negative.  A bone scan was also negative. Sereotactic biopsy 
of the brain lesion demonstrated melanoma.  The physician 
noted that the veteran gave a history of a blistering burn on 
his back many years ago.  As such, the physician examined the 
veteran's back and noted a two by four millimeter very black 
pigmented lesion that was not ulcerated.  It was noted that 
the veteran was on radiation therapy.  The impression was 
metastatic melanoma.  The physician observed that the lesion 
on the veteran's back was most likely the primary site.  A 
March 2002 letter reflects that the veteran received 
radiation therapy directed to the brain from February 26, 
2002, through March 6, 2002, for his metastatic malignant 
melanoma with multiple brain metastases.  

On March 7, 2002, the veteran was admitted to Akron General 
Medical Center with a diagnosis of metastatic melanoma with 
brain metastases and change in mental status.  An addendum 
reflects that a head CT scan revealed a significant amount of 
brain edema.  The final diagnosis was melanoma with brain 
metastases and acute edema with confusion.  A note dated 
March [redacted], 2002, reflects that the veteran had a history of 
metastatic melena and brain metastasis and was admitted with 
decreased cognition, loss of consciousness, and increased 
headaches.  CT scan showed an increase in the size of masses 
in the brain with edema.  The veteran was treated with 
numerous medications, to include painkillers.  His overall 
condition worsened and he became comatose and unresponsive to 
pain.  It was felt that the veteran was worsening because of 
herniation secondary to progressive brain metastasis.  After 
discussion with the family, it was agreed that the veteran 
would go home with hospice; however, he expired March [redacted] at 
12:50 in the hospital.  The final diagnosis was metastatic 
melanoma.  

As reported on the veteran's death certificate, he died on 
March [redacted], 2002, and the immediate cause of his death was 
metastatic malignant melanoma to the brain, which the veteran 
had for five weeks.  There were no other significant 
conditions contributing to death, but not resulting in the 
underlying causes, listed on the death certificate.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
or brain tumor to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  However, in this case, presumptive service 
connection is not warranted for the veteran's malignant or 
brain tumor as both were first diagnosed in February 2002, 
approximately 30 years after his discharge from military 
service.  Id.  

Pertinent to the appellant's argument that the veteran's 
fatal metastatic malignant melanoma to the brain was a result 
of exposure to Agent Orange when he served in Vietnam, the 
Board notes that the Veterans Education and Benefits 
Expansion Act of 2001 was enacted on December 27, 2001.  See 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made 
substantive changes to 38 U.S.C.A. § 1116 pertaining to 
presumption of service connection for diseases associated 
with exposure to certain herbicide agents.  Effective January 
1, 2002, a veteran who, during active military service, 
served in Vietnam during the period beginning in January 1962 
and ending in May 1975, is presumed to have been exposed to 
herbicides.  See 66 Fed. Reg. 23,168 (May 8, 2001) (codified 
at 38 C.F.R. §§ 3.307, 3.309 (2005)).  The Board observes 
that the evidence of record demonstrates that the veteran 
served in Vietnam for approximately six months between July 
1969 and January 1970.  As such, it is presumed that he was 
exposed to herbicides, to include Agent Orange.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,4421 (1996).  As 
the veteran did not have a diagnosis of any of the above-
indicated diseases for which service connection is presumed 
for veterans exposed to an herbicide agent during active 
service, presumptive service connection is not warranted for 
his fatal metastatic malignant melanoma to the brain.

Even though the presumptive service connection is not 
warranted, the appellant is not precluded from establishing 
service connection for the cause of the veteran's death with 
proof of actual direct causation from exposure from a 
herbicide agent.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).  In this case, however, there is no 
competent evidence to support a finding that the cause of 
veteran's death was caused or aggravated by exposure to a 
herbicide agent, related to a disease or injury which had its 
onset in service, or is otherwise related to service.

The veteran was not service-connected for any disability 
during his lifetime.  Also, his service medical records are 
negative for complaints, treatment, or diagnoses referable to 
his skin, brain, or neurologic system.  Additionally, while 
the evidence shows that the veteran died of metastatic 
malignant melanoma to the brain, there is no medical evidence 
that such fatal disease is related to exposure to a herbicide 
agent, related to a disease or injury which had its onset in 
service, or is otherwise related to service.  Post-service 
medical records are negative for any reference to herbicide 
exposure or service as a cause of the veteran's death.  
Rather, the evidence of a nexus between active duty service 
and the veteran's fatal metastatic malignant melanoma to the 
brain is limited to the appellant's own statements.  This is 
not competent evidence since laypersons, such as the 
appellant, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, there is no competent 
evidence that the veteran's cancer had its onset in military 
service, or within the one year presumptive period following 
service. 

For the foregoing reasons, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim and, as such, 
that doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.   

III.  Entitlement to DIC Benefits Pursuant 38 U.S.C.A. § 1318

The appellant also seeks entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service-
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet.App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending on the date of the change of 38 
C.F.R. § 3.22, January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC benefits on 
January 21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  

The Board notes that 38 C.F.R. § 3.22 was recently amended in 
December 2005 and now provides, in pertinent part, [f]or 
purposes of this section, "entitled to receive" means that 
the veteran filed a claim for disability compensation during 
his or her lifetime and one of the following circumstances is 
satisfied: [t]he veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the period specified 
in paragraph (a)(2) of this section but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or [a]dditional evidence 
submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) 
of this part for the relevant period specified in paragraph 
(a)(2) of this section.  See 70 Fed. Reg. 72211-01 (December 
2, 2005).  While the appellant has not been specifically 
notified of this amendment, the Board finds that there is no 
prejudice in proceeding with her claim for benefits under 38 
U.S.C.A. § 1318 in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  Specifically, in the October 2003 
statement of the case, she was advised of 38 C.F.R. § 3.22 
prior to the December 2005 amendment, which included the 
provision relating to clear and unmistakable error in a 
decision issued during the veteran's lifetime, and the April 
2002 letter notified her of the general provisions of 38 
U.S.C.A. § 1318, as discussed in Section I, infra.  Moreover, 
as discussed below, the appellant's claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
(1994).  Therefore, the Board will proceed with the 
adjudication of the appellant's claim on the merits.  

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.  

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  He was not service-connected for any disabilities 
during his lifetime.  As such, the veteran was not rated at 
100 percent for at least the first five years after his 
discharge from service nor was he rated totally disabled for 
at least the last 10 years of his life.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error in a previous decision.  The Board notes 
that a March 1972 rating decision reflects that the veteran 
filed a claim of entitlement to service connection for 
gastritis and mononucleosis.  In this rating decision, the RO 
noted that the veteran's separation examination was negative 
and his service medical records were not available at the 
time of the decision.  Therefore, service connection for 
residuals of gastritis and mononucleosis was denied.  The 
veteran was notified of the decision and his appellate 
rights.  There is no evidence that he appealed that decision.  
As such, it is considered final.  See U.S.C. § 4005(c) 
(1970); C.F.R. §§ 3.104, 19.118, 19.153 (1972).  Neither the 
veteran, during his lifetime, nor the appellant has 
successfully pled clear and unmistakable error in the March 
1972 rating decision in an attempt to establish that a total 
rating for a service-connected disability was warranted for 
the requisite time period but for such error.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
as noted in the preceding paragraph, the March 1972 rating 
decision only considered the veteran's separation examination 
in denying his claims for service connection for residuals of 
gastritis and mononucleosis.  However, the veteran's 
remaining service medical records were in existence at the 
time the rating decision was issued, but were not of record 
or considered.  These records showed treatment for gastritis 
and mononucleosis.  Therefore, in accordance with 38 C.F.R. 
§ 3.156(c), these records provide a basis for reconsideration 
of the veteran's finally decided service connection claims.  
However, neither these records nor any other evidence that 
establishes that the veteran was entitled to a total service-
connected disability rating for the requisite time period.  

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


